  Case 13-30657         Doc 39     Filed 10/02/18 Entered 10/02/18 11:02:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30657
         Boye L Babb
         Vicenta Babb
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2013.

         2) The plan was confirmed on 10/08/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,305.00.

         10) Amount of unsecured claims discharged without payment: $64,540.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30657        Doc 39       Filed 10/02/18 Entered 10/02/18 11:02:02                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $30,337.00
       Less amount refunded to debtor                            $337.00

NET RECEIPTS:                                                                                   $30,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,324.71
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,324.71

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                          Unsecured          13.00           NA              NA            0.00       0.00
Advocate Masonic Medical Ctr     Unsecured         400.00           NA              NA            0.00       0.00
Advocate Medical Group           Unsecured          20.00           NA              NA            0.00       0.00
Afni, Inc.                       Unsecured         199.00           NA              NA            0.00       0.00
AMERICAN MEDICAL COLLECTIONS     Unsecured          65.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          40.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         534.00           NA              NA            0.00       0.00
ARS National Services            Unsecured      1,052.00            NA              NA            0.00       0.00
AT & T                           Unsecured      1,222.00            NA              NA            0.00       0.00
ATHLETICO                        Unsecured          80.00           NA              NA            0.00       0.00
BMG                              Unsecured         112.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      4,016.00            NA              NA            0.00       0.00
CHASE                            Unsecured      4,889.00            NA              NA            0.00       0.00
Chicago Eye Institute            Unsecured          30.00           NA              NA            0.00       0.00
Chicago Eye Institute            Unsecured          75.00           NA              NA            0.00       0.00
Collection Services              Unsecured         180.00           NA              NA            0.00       0.00
Comcast                          Unsecured         225.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         637.00        636.94          636.94        274.83        0.00
DIRECTV                          Unsecured         289.00        289.86          289.86        125.07        0.00
DYCK O'NEAL INC                  Unsecured      9,933.00     10,161.25        10,161.25      4,384.36        0.00
HSBC                             Unsecured      1,115.00            NA              NA            0.00       0.00
IL Bone and Joint Institute      Unsecured          12.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         141.90          141.90          61.23       0.00
IL DEPT OF REVENUE               Priority          250.00        592.40          592.40        592.40        0.00
INTERNAL REVENUE SERVICE         Priority       8,279.00       4,949.71        4,949.71      4,949.71        0.00
INTERNAL REVENUE SERVICE         Priority       1,092.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      3,444.00       9,363.08        9,363.08      4,039.97        0.00
Leading Edge Recovery Solution   Unsecured           0.00           NA              NA            0.00       0.00
Lincoln Park Institute           Unsecured         654.00           NA              NA            0.00       0.00
LOU HARRIS COMPANY               Unsecured         654.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured      3,885.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-30657      Doc 39       Filed 10/02/18 Entered 10/02/18 11:02:02                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
LVNV FUNDING                   Unsecured      3,885.00         3,885.36      3,885.36      1,676.45          0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured         521.00             NA            NA            0.00         0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured      4,888.00              NA            NA            0.00         0.00
Midwest Diagnostic Pathology   Unsecured          55.00             NA            NA            0.00         0.00
Midwest Imaging Prof.          Unsecured          15.00             NA            NA            0.00         0.00
Near North Podiatry Centers    Unsecured          72.00             NA            NA            0.00         0.00
OM Financial Life Insurance    Unsecured          40.00             NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured      2,035.00         2,035.67      1,939.16        831.65          0.00
PROFESSIONAL RECOVERY          Unsecured      2,050.00              NA            NA            0.00         0.00
Rogers Park Dental             Unsecured         680.00             NA            NA            0.00         0.00
Rosa Palacios                  Unsecured     10,000.00              NA            NA            0.00         0.00
SPRINT                         Unsecured      1,683.00              NA            NA            0.00         0.00
STATE COLLECTION SERVICE       Unsecured         301.00             NA            NA            0.00         0.00
STATE COLLECTION SERVICE       Unsecured         121.00             NA            NA            0.00         0.00
STATE COLLECTION SERVICE       Unsecured      1,594.00              NA            NA            0.00         0.00
STATE FARM INSURANCE           Unsecured         970.00             NA            NA            0.00         0.00
Swedish Covenant               Unsecured         535.00             NA            NA            0.00         0.00
TOTAL FINANCE                  Secured        7,000.00              NA       6,966.00      6,966.00       773.62
VERIZON WIRELESS               Unsecured         521.00             NA            NA            0.00         0.00
WASHINGTON MUTUAL              Unsecured      5,870.00              NA            NA            0.00         0.00
YMCA IRVING PARK               Unsecured         129.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $6,966.00          $6,966.00                 $773.62
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $6,966.00          $6,966.00                 $773.62

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                   $0.00
       Domestic Support Ongoing                               $0.00              $0.00                   $0.00
       All Other Priority                                 $5,542.11          $5,542.11                   $0.00
TOTAL PRIORITY:                                           $5,542.11          $5,542.11                   $0.00

GENERAL UNSECURED PAYMENTS:                           $26,417.55           $11,393.56                    $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-30657         Doc 39      Filed 10/02/18 Entered 10/02/18 11:02:02                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,324.71
         Disbursements to Creditors                            $24,675.29

TOTAL DISBURSEMENTS :                                                                      $30,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
